DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 15, 16, 18-20, and 22-24 of U.S. Patent No. 11,027,884. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach a tubular body having a rounded sidewall extending between a first end and a second end opposing the first end, the second end defining a rim portion; a base portion defined by the first end and configured to support the container, the base portion defining a support ring having an at least substantially rounded perimeter, the rounded sidewall comprising a vertical portion defined at least in part by a vertical portion height extending between the perimeter of the base portion and the rim portion along a central axis; and a plurality of grooves defined within the vertical portion of the rounded sidewall, each of the plurality of grooves having a length greater than the vertical portion height.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the base portion defines a rounded inset panel oriented such that the centerline of the rounded inset panel is aligned with the centerline of the base portion, wherein the depth of the base channel is a first depth, and the rounded inset panel has a second depth extending towards the interior of the container, wherein the second depth is greater than the first depth must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the one or more base transition grooves" in line 3 of claim 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation " the at least two opposing smooth transition regions" in lines 5-6 of claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 10, and 11 is/are rejected under 35 U.S.C. 102a2 as being anticipated by U.S. PGPUB 2019/0210758 A1 to Casper et al. (“Casper”).
This figure, now referred to as Casper annotated Fig. 1, used for the rejection of claims 1-20 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claims 1-20 below. 

    PNG
    media_image1.png
    784
    691
    media_image1.png
    Greyscale

As to claim 1, Casper teaches a container (container 1) comprising: a tubular body (main body 4) having a rounded sidewall (wall 42) extending between a first end (end of the wall at the base region 2) and a second end (end of the wall at the mouth region 6) opposing the first end, the second end defining a rim portion (mouth 8); a base portion (base region 2) defined by the first end and configured to support the container (pg. 4, ¶ 0060), the base portion defining a support ring (support ring, Casper annotated Fig. 1) having an at least substantially rounded perimeter (Casper annotated Fig. 1), the rounded sidewall comprising a vertical portion (vertical portion, Casper annotated Fig. 1) defined at least in part by a vertical portion height extending between the perimeter of the base portion and the rim portion along a central axis (Casper annotated Fig. 1); and a plurality of grooves (grooves 12 and 14) defined within the vertical portion of the rounded sidewall (Fig. 1), each of the plurality of grooves having a length greater than the vertical portion height (Fig. 3, pg. 4, ¶ 0066).
As to claim 2, Casper teaches the container of Claim 1, wherein the sidewall defines an at least substantially uniform wall thickness through the vertical portion (pg. 2, ¶ 0019).
As to claim 3, Casper teaches the container of Claim 1, wherein the rounded sidewall further defines a curved base transition region (curved transient region, Casper annotated Fig. 1) extending between the base portion and the vertical portion (Casper annotated Fig. 1).
As to claim 7, Casper teaches the container of Claim 3, wherein a portion of the vertical portion is inset relative to the curved base transition region (the gripping region 4a is inset relative to the curved transition region, as seen in Casper annotated Fig. 1).
As to claim 10, Casper teaches the container of Claim 1, wherein the rim portion is oriented such that a centerline (longitudinal direction L) of the rim portion is aligned with a centerline of the base portion (the centerline L extends through the mouth 8, the main body 4, and the base region 2), the rim portion comprising an outer perimeter defining an at least substantially rounded perimeter (the outer perimeter of a plastic container mouth is rounded, as seen in Fig. 1); and an inner perimeter defining an at least substantially rounded perimeter (the inner perimeter of a plastic container mouth is rounded, as seen in Fig. 1) of an opening (opening of the mouth 8), wherein the opening is oriented such that a centerline of the opening is aligned with the centerline of the base portion (line L extends through the whole container, as seen in Fig. 1).
As to claim 11, Casper teaches the container of Claim 1, wherein at least one of: the grooves helically spiral (pg. 4, ¶ 0066) around the central axis of the tubular body (Fig. 3), or the grooves of at least two sets of grooves are configured to intersect (intersection region 20) one another, the intersecting groove configuration defining a groove grid comprising a plurality of diamond shapes (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casper in view of U.S. Patent No. 9,981,768 B1 to Palmer et al. (“Palmer”).
As to claim 4, Casper teaches the container of Claim 3, but does not teach wherein the curved base transition region defines one or more base transition grooves arranged around the perimeter of the curved base transition region and extending at least partially between the base portion and the vertical portion and following a length of a radius of the base portion.
Palmer teaches wherein the curved base transition region (base transition region 150) defines one or more base transition grooves (base transition grooves 151) arranged around the perimeter of the curved base transition region (Fig. 1) and extending at least partially between the base portion (support surfaces 101-104) and the vertical portion (sidewalls 11-18) and following a length of a radius of the base portion (col. 6, lines 51-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the grooves on the transition region of Palmer with the container as taught by Casper to add support to the transition region.
As to claim 5, Casper teaches the container of Claim 3, but does not teach wherein the curved base transition region defines at least two opposing smooth transition regions, the at least two opposing smooth transition regions being void of any of the one or more base transition grooves.
Palmer teaches wherein the curved base transition region defines at least two opposing smooth transition regions (smooth regions on 15, 16, 17, and 18 as seen in Fig. 3), the at least two opposing smooth transition regions being void of any of the one or more base transition grooves (base transition grooves 151).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have areas without the groove on the transition region of Palmer with the container as taught by Casper to add support to the transition region.
As to claim 6, Casper modified by Palmer teaches the container of Claim 5, wherein the one or more base transition grooves (base transition grooves 151) may be arranged around the perimeter of the curved base transition region (curved base transition region 150) along one or more portions of the perimeter extending between the at least two opposing smooth transition regions (smooth regions on 15 and 17 as seen in Palmer Fig. 3) of the curved base transition region, wherein adjacent grooves are separated by substantially the same distance (Palmer Fig. 3), as taught by Palmer.

Claim(s) 8-9, 12-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casper in view of U.S. PGPUB 2014/0179127 A1 to Lane et al. (“Lane”).
As to claim 8, Casper teaches the container of Claim 1, but does not teach wherein: the base portion defines a base channel extending across the base portion and aligned with a diameter of the base portion, the base channel has a depth extending toward an interior of the container, and the base channel extends along the diameter of the base portion between the at least two opposing smooth transition regions.
Lane teaches wherein the base portion (base portion 28) defines a base channel (one or more straps 170) extending across the base portion and aligned with a diameter of the base portion (Fig. 8), wherein the base channel has a depth extending toward an interior of the container (the straps 170 extend toward the interior of the container as seen in Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the base portion of Lane with the container of Casper to provide a container with a strap surface that is visible from a side of the container (Lane, abstract).
As to claim 9, Casper modified by Lane teaches the container of Claim 8, wherein the base portion defines a rounded inset panel (central pushup portion 140) oriented such that the centerline of the rounded inset panel is aligned with the centerline (longitudinal axis 150) of the base portion, wherein the depth of the base channel is a first depth (Lane Fig. 23 shows the depth of the strap 170), and the rounded inset panel has a second depth (Lane Fig. 23 shows the depth of the top surface 146 of the central pushup 140) extending towards the interior of the container (Lane Fig. 23), wherein the second depth is greater than the first depth (Lane Fig. 23 shows that the depth of the top surface 146 is greater than the depth of the strap 170), as taught by Lane.
As to claim 12, Casper teaches a container (container 1) comprising: a tubular body (main body 4) with a first end (end of the wall at the base region 2) and an opposing second end (end of the wall at the mouth region 6); a base portion (base region 2) defined by the first end and defining a support ring (support ring, Casper annotated Fig. 1) having an at least substantially rounded perimeter (Casper annotated Fig. 1); but does not teach the base portion further comprising: a base channel extending across the base portion and aligned with a diameter of the base portion, the base channel having a first depth extending toward an interior of the container, the base channel having a first width defined at the perimeter of the base portion; and a rounded inset panel having a panel diameter and being oriented such that a centerline of the rounded inset panel is aligned with the centerline of the base portion, the rounded inset panel having a second depth greater than the first depth, the panel diameter being greater than the first width of the base channel.
Lane teaches a base channel (one or more straps 170) extending across the base portion (Fig. 8) and aligned with a diameter of the base portion (Fig. 8), the base channel having a first depth (Lane Fig. 23 shows the depth of the strap 170) extending toward an interior of the container, the base channel having a first width (Fig. 8 shows the width of strap 170) defined at the perimeter of the base portion; and a rounded inset panel (central pushup portion 140) having a panel diameter and being oriented such that a centerline (central pushup portion 140) of the rounded inset panel is aligned with the centerline of the base portion (Lane Fig. 23), the rounded inset panel having a second depth (Lane Fig. 23 shows the depth of the top surface 146 of the central pushup 140) greater than the first depth (Lane Fig. 23 shows that the depth of the top surface 146 is greater than the depth of the strap 170), the panel diameter (Fig. 8 shows the diameter of the central pushup 140) being greater than the first width of the base channel (Fig. 8 shows that the diameter of 140 is greater than the width of the strap 170).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the base channel and rounded inset panel of Lane with the container of Casper to provide a container with a strap surface that is visible from a side of the container (Lane, abstract).
As to claim 13, Casper modified by Lane teaches the container of claim 12, wherein the container further comprises a rounded sidewall (wall 42) extending between the base portion (base region 2) and the opposing second end (end of the wall at the mouth region 6) along a central axis (longitudinal direction L), the sidewall defining an at least substantially uniform wall thickness through the vertical portion (Casper, pg. 2, ¶ 0019).
As to claim 18, Casper modified by Lane teaches the container of Claim 12, wherein the opposing second end defines a rim portion (mouth 8) that is oriented such that a centerline of the rim portion is aligned with a centerline of the base portion (line L extends through the whole container, as seen in Casper Fig. 1), the rim portion comprising an outer perimeter (the outer perimeter of a plastic container mouth is rounded, as seen in Casper Fig. 1) defining an at least substantially rounded perimeter; and an inner perimeter (the inner perimeter of a plastic container mouth is rounded, as seen in Casper Fig. 1) defining an at least substantially rounded perimeter of an opening (opening of the mouth 8), wherein the opening is oriented such that a centerline of the opening is aligned with the centerline of the base portion (line L extends through the whole container, as seen in Casper Fig. 1).
As to claim 19, Casper modified by Lane teaches the container of Claim 12, wherein the vertical portion of the rounded sidewall defines one or more sets of grooves (grooves 12 and 14), each of the grooves comprising a length (Casper Fig. 3) and a width (Casper Fig. 2a), wherein the length is longer than the width (Casper Fig. 2a-3) and the grooves extend between the base portion and the rim portion along the length (Casper Fig. 1).
As to claim 20, Casper modified by Lane teaches the container of Claim 12, wherein at least one of: the grooves helically spiral around the central axis of the tubular body (Casper Fig. 3, pg. 4, ¶ 0066); adjacent grooves are separated by substantially the same distance along respective lengths of the grooves; or the grooves of at least two sets of grooves are configured to intersect (intersection region 20) one another, the intersecting groove configuration defining a groove grid comprising a plurality of diamond shapes (Casper Fig. 1).

Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casper in view of Lane further in view of Palmer.
As to claim 14, Casper modified by Lane teaches the container of Claim 13, wherein: the rounded sidewall further defines a curved base transition region (curved transient region, Casper annotated Fig. 1) extending between the base portion and the vertical portion (Casper annotated Fig. 1); but does not teach the curved base transition region defines one or more base transition grooves arranged around the perimeter of the curved base transition region and extending at least partially between the base portion and the vertical portion and following a length of a radius of the base portion.
Palmer teaches wherein the curved base transition region (base transition region 150) defines one or more base transition grooves (base transition grooves 151) arranged around the perimeter of the curved base transition region (Fig. 1) and extending at least partially between the base portion (support surfaces 101-104) and the vertical portion (sidewalls 11-18) and following a length of a radius of the base portion (col. 6, lines 51-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the grooves on the transition region of Palmer with the container as taught by Casper modified by Lane to add support to the transition region.
As to claim 15, Casper modified by Lane and Palmer teaches the container of Claim 14, wherein: the curved base transition region defines at least two opposing smooth transition regions (smooth regions on 15, 16, 17, and 18 as seen in Palmer Fig. 3), the at least two opposing smooth transition regions being void of any of the one or more base transition grooves (base transition grooves 151); and the base channel (channel 105-106) extends along the diameter of the base portion between the at least two opposing smooth transition regions (smooth regions on 15 and 17 as seen in Palmer Fig. 3), as taught by Palmer.
As to claim 16, Casper modified by Lane and Palmer teaches the container of Claim 14, wherein the one or more base transition grooves (base transition grooves 151) may be arranged around the perimeter of the curved base transition region (curved base transition region 150) along one or more portions of the perimeter extending between the at least two opposing smooth transition regions (smooth regions on 15 and 17 as seen in Palmer Fig. 3) of the curved base transition region, wherein adjacent grooves are separated by substantially the same distance (Palmer Fig. 3), as taught by Palmer.
As to claim 17, Casper modified by Lane and Palmer teaches the container of Claim 14, wherein the vertical portion is inset (the gripping region 4a is inset relative to the curved transition region, as seen in Casper annotated Fig. 1) relative to the curved base transition region.
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733